The opinion of the court was delivered by
Knox, J.
Where one offered as a witness is objected'to on the ground of interest, and parol evidence is given to the court to sustain the objection, if the interest is in the least degree doubtful, the court may permit the witness to testify, and refer the question of interest to the jury:' Hart v. Heilner, 3 Rawle 411; Gordon v. Bowers, 4 Harris 226. Such was the course pursued in the present case, and we see no good reason why it was not correct. At most, the evidence introduced by the plaintiff left the question as to the interest of Harrison Gibbs doubtful, and the court was not bound to reject the witness. The jury found that he was not interested, and although this may have been and probably was in-part owing to his own denial under oath of the partnership, yet the plaintiff in error cannot complain, for the denial was called out by himself upon cross-examination. The plaintiff could not have disproved the partnership by the witness; but when the defendant asked the question, the answer was evidence against him.
We entirely approve of the instructions given by the Common Pleas to the jury upon the question of the delivery of the lumber.
Judgment affirmed.